UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D. C.20549 FORM 10-Q [x]QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACTOF 1934 For the quarterly period ended June 30, 2011 []TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 0-15204 NATIONAL BANKSHARES, INC. (Exact name of registrant as specified in its charter) Virginia (State or other jurisdiction of incorporation or organization) 54-1375874 (I.R.S. Employer Identification No.) 101 Hubbard Street P. O. Box 90002 Blacksburg, VA 24062-9002 (Address of principal executive offices) (Zip Code) (540) 951-6300 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.[x] Yes[] No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). [x] Yes[ ] No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b–2 of the Exchange Act. Large accelerated filer[]Accelerated filer[x]Non-accelerated filer[]Smaller reporting company[] (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b–2 of the Exchange Act). [ ] Yes[x] No Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. Class Common Stock, $1.25 Par Value Outstanding at August 1, 2011 (This report contains 45 pages) NATIONAL BANKSHARES, INC. AND SUBSIDIARIES Form 10-Q Index Part I – Financial Information Page Item 1 Financial Statements 3 Consolidated Balance Sheets, June 30, 2011 (Unaudited) and December 31, 2010 3 - 4 Consolidated Statements of Income for the Three Months Ended June 30, 2011 and 2010 (Unaudited) 5 - 6 Consolidated Statements of Income for the Six Months Ended June 30, 2011 and 2010 (Unaudited) 7 - 8 Consolidated Statements of Changes in Stockholders’ Equity for the Six Months Ended June 30, 2011 and 2010 (Unaudited) 9 Consolidated Statements of Cash Flows for the Six Months Ended June 30, 2011 and 2010 (Unaudited) 10 - 11 Notes to Consolidated Financial Statements (Unaudited) 12 - 29 Item 2 Management’s Discussion and Analysis of Financial Condition and Results of Operations 29 - 39 Item 3 Quantitative and Qualitative Disclosures About Market Risk 39 Item 4 Controls and Procedures 39 Part II – Other Information Item 1 Legal Proceedings 39 Item 1A Risk Factors 39 Item 2 Unregistered Sales of Equity Securities and Use of Proceeds 39 Item 3 Defaults Upon Senior Securities 39 Item 4 Reserved 39 Item 5 Other Information 40 Item 6 Exhibits 40 Signatures 40 Index of Exhibits 41 – 42 Certifications 43 - 45 2 Part I Financial Information Item 1. Financial Statements National Bankshares, Inc. and Subsidiaries Consolidated Balance Sheets (Unaudited) June 30, December 31, $ in thousands, except per share data Assets Cash and due from banks $ $ Interest-bearing deposits Securities available for sale, at fair value Securities held to maturity (fair value approximates $140,282 at June 30, 2011 and $129,913 at December 31, 2010) Mortgage loans held for sale Loans: Real estate construction loans Real estate mortgage loans Commercial and industrial loans Loans to individuals Total loans Less unearned income and deferred fees ) ) Loans, net of unearned income and deferred fees Less allowance for loan losses ) ) Loans, net Premises and equipment, net Accrued interest receivable Other real estate owned, net Intangible assets and goodwill Other assets Total assets $ $ Liabilities and Stockholders' Equity Noninterest-bearing demand deposits $ $ Interest-bearing demand deposits Savings deposits Time deposits Total deposits Accrued interest payable Other liabilities Total liabilities Commitments and contingencies 3 Stockholders' Equity Preferred stock, no par value, 5,000,000 sharesauthorized; none issued and outstanding Common stock of $1.25 par value. Authorized 10,000,000 shares; issued and outstanding 6,937,974 shares at June 30, 2011 and 6,933,474 shares at December 31, 2010 Retained earnings Accumulated other comprehensive loss, net ) ) Total stockholders' equity Total liabilities and stockholders' equity $ $ See accompanying notes to consolidated financial statements. 4 National Bankshares, Inc. and Subsidiaries Consolidated Statements of Income Three Months Ended June 30, 2011 and 2010 (Unaudited) June 30, June 30, $ in thousands, except per share data Interest Income Interest and fees on loans $ $ Interest on interest-bearing deposits 35 30 Interest on securities – taxable Interest on securities – nontaxable Total interest income Interest Expense Interest on time deposits of $100 or more Interest on other deposits Total interest expense Net interest income Provision for loan losses Net interest income after provision for loan losses Noninterest Income Service charges on deposit accounts Other service charges and fees 59 54 Credit card fees Trust income BOLI income Other income 77 89 Realized securities gains (losses), net ) 11 Total noninterest income Noninterest Expense Salaries and employee benefits Occupancy and furniture and fixtures Data processing and ATM FDIC assessment Credit card processing Intangible assets amortization Net costs of other real estate owned 95 27 Franchise taxes Other operating expenses Total noninterest expense Income before income taxes Income tax expense Net Income $ $ 5 Basic net income per share $ $ Fully diluted net income per share $ $ Weighted average number of common shares outstanding – basic Weighted average number of common shares outstanding – diluted Dividends declared per share $ $ See accompanying notes to consolidated financial statements. 6 National Bankshares, Inc. and Subsidiaries Consolidated Statements of Income Six Months Ended June 30, 2011 and 2010 (Unaudited) June 30, June 30, $ in thousands, except per share data Interest Income Interest and fees on loans $ $ Interest on interest-bearing deposits 67 49 Interest on securities – taxable Interest on securities – nontaxable Total interest income Interest Expense Interest on time deposits of $100 or more Interest on other deposits Total interest expense Net interest income Provision for loan losses Net interest income after provision for loan losses Noninterest Income Service charges on deposit accounts Other service charges and fees Credit card fees Trust income BOLI income Other income Realized securities losses, net (4 ) (3 ) Total noninterest income Noninterest Expense Salaries and employee benefits Occupancy and furniture and fixtures Data processing and ATM FDIC assessment Credit card processing Intangible assets amortization Net costs of other real estate owned 60 Franchise taxes Other operating expenses Total noninterest expense Income before income taxes Income tax expense Net Income $ $ 7 Basic net income per share $ $ Fully diluted net income per share $ $ Weighted average number of common shares outstanding – basic Weighted average number of common shares outstanding – diluted Dividends declared per share $ $ See accompanying notes to consolidated financial statements. 8 National Bankshares, Inc. and Subsidiaries Consolidated Statements of Changes in Stockholders’ Equity Six Months Ended June 30, 2011 and 2010 (Unaudited) $ in thousands Common Stock Retained Earnings Accumulated Other Comprehensive Income (Loss) Comprehensive Income Total Balances at December 31, 2009 $ $ $ ) $ Net income $ Dividends $0.44 per share ) ) Other comprehensive income, net of tax: Unrealized gain on securities available for sale, net of income tax $555 Reclass adjustment, net of tax $2 3 Other comprehensive income, net of tax $557 Comprehensive income $ Balances at June 30, 2010 $ Balances at December 31, 2010 $ $ $ ) $ Net income $ Dividends $0.48 per share ) ) Stock options exercised 5 57 62 Other comprehensive income, net of tax: Unrealized gains on securities available for sale, net of income tax $1,153 Reclass adjustment, net of tax $4 7 Other comprehensive income, net of tax $1,157 Comprehensive income $ Balances at June 30, 2011 $ $ $ ) $ See accompanying notes to consolidated financial statements. 9 National Bankshares, Inc. and Subsidiaries Consolidated Statements of Cash Flows Six Months Ended June 30, 2011 and 2010 (Unaudited) June 30, June 30, $ in thousands Cash Flows from Operating Activities Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Provision for loan losses Depreciation of bank premises and equipment Amortization of intangibles Amortization of premiums and accretion of discounts, net Losses on sales and calls of securities available for sale, net 11 4 Gains on calls of securities held to maturity, net (7
